In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1097V
                                      Filed: May 12, 2017
                                          Unpublished

****************************
TAMARA CAIN,                            *
                                        *
                     Petitioner,        *       Damages Decision Based on Proffer;
v.                                      *       Influenza (“Flu”) Vaccine; Shoulder
                                        *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                     *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                     *       (“SPU”)
                                        *
                     Respondent.        *
                                        *
****************************
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Adriana R. Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

      On September 1, 2016, Tamara Cain (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleged that she sustained a
shoulder injury related to vaccine administration (“SIRVA”) from an influenza (“flu”)
vaccination she received on November 11, 2015. The case was assigned to the
Special Processing Unit (“SPU”) of the Office of Special Masters.

        On February 6, 2017, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for SIRVA. On May 11, 2017, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$100,975.00. Proffer at 1-2. In the Proffer, respondent represented that petitioner
agrees with the proffered award. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $100,975.00 in the form of a check payable to
petitioner, Tamara Cain. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS


    TAMARA CAIN,

                            Petitioner,

        v.                                                      No. 16-1097V
                                                                Chief Special Master Dorsey
    SECRETARY OF HEALTH AND                                     ECF
    HUMAN SERVICES,

                            Respondent.


               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.      Compensation for Vaccine Injury-Related Items

        On February 3, 2017, respondent filed a Rule 4(c) Report conceding that petitioner is

entitled to vaccine compensation for her Shoulder Injury Related to Vaccine Administration

(“SIRVA”) injury. On February 6, 2017, the Chief Special Master issued a Ruling on

Entitlement adopting respondent’s recommendation.

         Respondent proffers that based on the evidence of record, petitioner should be awarded

$100,975.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the special master’s decision

and the Court’s judgment award the following: 1


1
  Should petitioner die prior to entry of judgment, respondent reserves the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future pain and suffering, and
future lost wages.

                                                         1
           A lump sum payment of $100,975.00 in the form of a check payable to petitioner,
           Tamara Cain. This amount accounts for all elements of compensation under 42
           U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     CHAD A. READLER
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     LYNN E. RICCIARDELLA
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division

                                                     /s/ Adriana Teitel
                                                     ADRIANA TEITEL
                                                     Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146, Benjamin Franklin Station
                                                     Washington, DC 20044-0146
                                                     Tel: (202) 616-3677


Dated: May 11, 2017




                                                 2